Title: To Alexander Hamilton from James Currie, [July 1793]
From: Currie, James
To: Hamilton, Alexander



[Liverpool, July, 1793]
Sir

I do myself the honour of transmitting to you two pamphlets of which I beg your favourable acceptance. The smaller of the two published anonymously was written by a very particular friend of mine, and in that which bears the name of Jasper Willson, I am still more nearly concerned.
Count Andriani who was here on a visit lately encouraged me to use this freedom, which I hope will not be considered as an idle intrusion on your important hours of business, or your moments of leisure perhaps equally precious.
If you look at the little paper, you will see that the first of these pamphlets confines itself to the operation of the war on our commercial system here, which cannot be uninteresting to any part of the world concerned in foreign general commerce, of which England may be said to be the centre. The second, enters more at large into the immediate & remote consequences of the war—not to England only but to all Europe, attempts an explanation of some of the phenomena in France, and speculates on the probable issue of this extraordinary contest. It is hastily written, and will be much improved in a new edition, but in the mean time such as it is, it may not be wholly uninteresting.
Jasper Willson has once or twice introduced the American Revolution, and perhaps has spoken of some of the Actors in it, or rather of some of the general effects produced by it on principles, with more freedom than becomes him. He will bend under any censure that you may pronounce. He was himself in America in very early life, immediately before the commencement of hostilities, and he has since kept up some correspondence with that Country. The interest he has taken in the settlement of its new Constitution has been very great, considering it as the most important experiment in the history of the moral world. But his sources of accurate information are of course defective; and he will consider himself as singularly honoured by any correction you may please to point out.
Though personally a stranger to you the writer ⟨is⟩ no stranger to your character & talents. He ⟨has⟩ traced every step of your progress with peculiar interest, and in a period of the world, singularly productive of superior minds, he feels that he is now addressing one who will dispute the palm of superiority with the brightest characters of the age.
You will see that the distresses produced by the war are occasioning great emigrations from Britain to America. These are likely to increase very much, and to extend among our manufacturers, the most valuable part of our labourers How this may affect your schemes for establishing manufactures in America, you will be able to judge. On that scheme I have some remarks to offer, as well as on your system of taxation & funding if I were not afraid of appearing impertinent.
But it is time to close my letter—by telling you that I am a physician in Liverpool, and that I subscribe myself wt. great truth & profound respect.
Yr. faithful & sincere friend

Ja Currie

 